Citation Nr: 0603688	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-01 259	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was last before the Board in January 
2004, when the Board remanded the case for further 
evidentiary development in light of new and material evidence 
having been received to reopen the veteran's claim. 


FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Schizophrenia was not present in service or manifested 
for many years thereafter, and is not otherwise shown to be 
related to service. 


CONCLUSION OF LAW

Schizophrenia was not incurred or aggravated in active 
military service, and service incurrence of schizophrenia may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in March 2001, 
subsequent to the issuance of the rating decision currently 
on appeal.  While the AOJ has not complied in a timely 
fashion with the VCAA's notice requirements, the Board has 
cured any possible prejudice via its January 2004 remand, 
which resulted in the RO providing the veteran with another 
VCAA notice dated in April 2004 and having the case 
readjudicated in a subsequent August 2005 supplemental 
statement of the case. 

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the March 
2001 and April 2004 letters referred to above informed the 
veteran of information and evidence needed to substantiate 
and complete a claim of service connection.  Moreover, the 
veteran was generally advised to submit any additional 
evidence that pertained to the matter, including via 
statement of the case and supplemental statement of the case.  
Pelegrini, 18 Vet. App. at 121.  

Also, the March 2001 and April 2004 letters informed the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA would try to obtain on the 
claimant's behalf.  The RO informed the veteran that it would 
obtain records in the custody of a Federal agency and that 
while the RO would assist the veteran in obtaining other 
records that it was the veteran's responsibility to obtain 
them.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained the veteran's 
service medical records as well as all VA medical records.  
The March 2001 and April 2004 letters advised the veteran 
that the RO would attempt to secure additional records at the 
veteran's request.  At the veteran's request, the RO obtained 
medical records from the San Antonio State Hospital.  VA 
provided the veteran with a psychiatric examination to 
address the etiology of his psychiatric disorder.  As such, 
VA has fulfilled its duties to the veteran to the extent 
possible given the particular circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain specified 
diseases, including a psychosis, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

The veteran's service medical records are silent for 
complaints or treatment of any psychiatric disorders.  Upon 
induction and separation, the veteran's psychiatric health 
was indicated to be normal, but the veteran was indicated to 
have an antisocial personality.  

The veteran is currently diagnosed as having chronic paranoid 
schizophrenia dating back to 1985 when he first sought 
treatment for a psychiatric disorder and was hospitalized 
after having auditory hallucinations, paranoia and insomnia.  
There is no indication from records compiled at that time 
that that the veteran had a prior history of any psychiatric 
disorders.  The veteran has also been treated for cocaine and 
cannabis abuse, most recently in 1998 when he was admitted to 
the VA medical center for treatment of his cocaine 
dependency.  

In April 2001, the veteran provided the RO with two 
statements from Dr. C.P., a VA physician, as well as a 
progress note signed by Dr. R.R.T., another VA physician.  
The statements of Dr. C.P., one dated in April 1999 and one 
undated, indicated that the veteran's chronic paranoid 
schizophrenia was present in service; however these 
statements were not based on a review of the veteran's C-
file, only the veteran's recollection.  Likewise, the 
progress note made by Dr. R.R.T., dated in June 1999, states 
that the veteran's chronic paranoid schizophrenia was present 
in service, but relies solely upon the veteran's recollection 
and makes no reference to the veteran's C-file.  None of 
these statements provide any rationale for the conclusions 
reached therein.

Ultimately, the veteran was seen in August 2005 for a full 
medical examination to address the etiology of his 
psychiatric disorder.  The examiner stated that there was no 
evidence that the veteran's chronic paranoid schizophrenia 
existed prior to service or manifested while in service.  The 
examiner noted that the veteran's psychological disorder had 
been present since at least 1985, but that there was no 
objective evidence of the condition existing prior to 1985.  

Based upon a thorough review of the record, it is clear that 
paranoid schizophrenia was not present in service or 
manifested for many years thereafter, and is not otherwise 
shown to be related to service.  Although the record contains 
statements of two VA doctors to the effect that the veteran's 
psychiatric disorder was present in service, the Board finds 
that this evidence has little, if any, probative value.  
These opinions are not supported by clinical findings, and 
were not based on a review of service medical records or the 
claims folder.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting a medical opinion as "immaterial" where 
there is no indication that the physician reviewed claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  Because the veteran's 
chronic paranoid schizophrenia has not been shown to have 
manifested to a compensable degree within one year following 
the veteran's discharge, service connection cannot be 
established by presumption.  Furthermore, in light of the 
August 2005 examination report, which states in essence that 
there is no evidence that the veteran's chronic paranoid 
schizophrenia was incurred or aggravated, or otherwise 
related to service, the Board finds that the evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


